DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Cain on June 17, 2021.

The application has been amended as follows: 

In the claims:
1. (Currently Amended) A system using a server comprising: a server application AS having at least a database containing third-party applications to be suggested and a hardware and software communication [[arrangement]] interface for automatically or semi-automatically downloading at least one application selected from the database to an intelligent mobile object including a client application ACOMI installed on the intelligent mobile object using rules R that can evolve or be modified, to process them by an appropriate engine of the client application 
3. (Currently Amended) The system using a server comprising at least one database containing third-party applications to be suggested and a hardware and software communication [[arrangement]] interface for automatically and semi-automatically downloading at least an application selected from the database to an intelligent mobile object according to claim 1, wherein the processing of the context information sent by each intelligent mobile object allows the elaboration of rules R that can evolve or be modified, each rule enabling the contribution to the recommendation of an application to be recommended among the applications of the database according to the data coming from the context C.

4. (Currently Amended) The system using a server comprising at least one database containing third-party applications to be suggested and a hardware and software communication [[arrangement]] interface for automatically and semi-automatically downloading at least an application selected from the database to an intelligent mobile object according to claim 3, wherein the elaboration is carried out on the intelligent mobile object.

5. (Currently Amended) The system using a server comprising at least one database containing third-party applications to be suggested and a hardware and software communication [[arrangement]] interface for automatically and semi-automatically downloading at least an application selected from the database to an intelligent mobile object OMI according to claim 3, 

Reasons for Allowance
Claims 1, 3-18 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record fails to teach or suggest a method for using predefined communications profiles for connecting to networks and downloading recommended applications from third parties wherein “when the connection between the client application ACOMI on the intelligent mobile object of the user and the server application AS on the remote server is impossible” the client application attempts further connections with “each” available networks, the connection failures are observed and further search for connection to a second user’s client applications. “The second user having access to the client application ACOMI (8) or a local server, at least one of which sends the client application ACOMI the list of available applications and the associated rules, and wherein the context C is formed at least by data relating to the geolocation coordinates, the presence of networks, the date and the time, in combination with data coming from at least one of the following sensors: an image sensor, an audio sensor, a pressure sensor, a biological data sensor, a brightness sensor, a motion sensor, an environmental sensor, a proximity sensor or at least one desire indicated by the user” as recited in the claim.
The closest prior art references are O'Sullivan et al., US 10409576 B2 (hereafter referred to as O'Sullivan) in view of Gordon et al., US 2018/0032997 Al (hereafter referred to as .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Patrice L Winder/Primary Examiner, Art Unit 2452